Citation Nr: 1700117	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  13-21 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of Veteran's death.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to December 1956 and from January 1957 to July 1974.  The Veteran died in March 2009.  The appellant is the Veteran's surviving spouse.

The matter comes before the Board of Veterans' Appeals ("Board") on appeal from a November 2010 rating decision of the Department of Veterans Affairs ("VA") regional Office ("RO") in Waco, Texas.

This appeal was processed using the Veterans Benefits Management System ("VBMS") electronic claims processing system.  Moreover, a review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction ("AOJ").  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9 received by the RO in July 2013, the appellant requested a hearing at a local VA office before a Veterans Law Judge ("VLJ") of the Board.  See July 2013 VA Form 9; see also 38 C.F.R. § 20.700(a) (2016) (A hearing on appeal will be granted if an appellant or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.). 

Accordingly, a remand is warranted to schedule a hearing before a VLJ and to notify the appellant of the date, time and location of the hearing.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a hearing before a VLJ from the Board.  Notice of the hearing must be sent to the appellant at her current mailing address.  A copy of the notice informing her of the date, time and location of that hearing must be associated with the claims folder.

 2.  After the hearing is conducted, or if the appellant withdraws her hearing request or fails to report to the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).




